DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
2.	Claims 1, 3-7, 9, and 10 are pending.
3.	Claims 1, 3-7, 9, and 10 are examined herein. 
4.	The objections to claims 1 and 3-7 on the grounds set forth in the previous Office Action are withdrawn in view of Applicant’s amendments to the claims. 
Claim Objections
5.	In claim 1, line 3, in the phrase “sequence SEQ ID NO: 1” the use of the term “sequence” is redundant and should be deleted.  In line 5 of the claim, the term “leucine” requires the indefinite article “a.”  Appropriate correction is required. 
Claim Rejections - 35 USC § 112 - Indefiniteness
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1 and 3-7 remain and claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “sole” in claim 1 renders the claim indefinite because it is unclear whether the term is meant to indicate a single mutation in the codon at positions 1705-1707 or a single mutation in any of the ALS genes.  It is thus unclear what structure or structures are encompassed by the scope of the claim.  Given that claims 3-7 and 9 depend from claim 1 and fail to recite additional limitations overcoming the indefiniteness, these claims are included in the rejection as well. 
Claim Interpretation
7.	The following is noted with regard to claim interpretation.  Claim 1, as instantly amended, is drawn to an ALS inhibitor tolerant non-transgenic Beta vulgaris plant comprising a sole mutation at a position corresponding to the codon at position 1705 to 1707 of an endogenous ALS gene as set forth in sequence SEQ ID NO: 1, wherein the gene encodes an ALS polypeptide containing a leucine at position 569 of the ALS polypeptide as set forth in SEQ ID NO: 2.  Due to the limitation “at a position corresponding to the codon at position 1705 to 1707 of an endogenous ALS gene” (emphasis supplied), in claim 1, the claim does not require that the plant actually comprise either SEQ ID NO: 1 or 2, but refers to them solely as reference sequences.  Similarly, none of the dependent claims, including claims 3, 4 and 9, require that the claimed sugar beet plant actually comprise any of the recited sequences. 
The specification teaches that SEQ ID NO: 1 was obtained by sequencing the wild-type ALS gene of the sugar beet plant used to obtain the claimed mutant, while SEQ ID NO: 2 represents the encoded wild-type protein.  The specification teaches that SEQ ID NO: 3 and 4 represent, respectively, the nucleic acid and the encoded protein of the Trp569Leu mutant ALS isolated from the plants termed “SB574L” (page 29).  The specification also teaches that the presence of said substitution is the only difference between the wild-type and the mutant nucleic acid and amino acid ALS sequences (Example 3).
	As set forth above, claim 1 was found indefinite, due to the use of the term “sole.”  For the purpose of the examination, the claim is given its broadest reasonable interpretation as encompassing a sugar beet plant comprising a gene encoding a mutant ALS, wherein the only substitution in the encoded protein is the tryptophan to leucine at the relative position 569. 
	Next, due to the instant amendments to claim 1, claim 4, which was previously rejected separately, no longer requires that the claimed plant comprise the endogenous ALS gene of SEQ ID NO: 3. 
	The new claims 10 is directed to the ALS inhibitor tolerant sugar beet plants, wherein the representative sample of seed of said plant was deposited under NCIMB Deposit Number 41705.  The specification teaches that the plants of the deposit were obtained via mutagenesis and selection of sugar beet genotype 7T9044 (see Example 1).  The presence of the Trp569Leu substitution in the endogenous ALS and the resultant herbicide tolerance are the only characteristics of the deposited plants described in the specification (see Examples 1-3). 
Claim Rejections - 35 USC § 112 - First Paragraph
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Deposit of Biological Material
9.	Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The invention appears to employ novel sugar beet plants.  Since the plant is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the plant is not so obtainable or available, the requirements of 35 USC § 112 may be satisfied by a deposit of the plant.  A deposit of 625 seeds of each of the claimed embodiments is considered sufficient to ensure public availability.  The specification does not disclose a repeatable process to obtain the plant and it is not apparent if the plant is readily available to the public.  It is noted that on page 6 of the specificaiton, Applicant provides a statement indicating that the seeds have been deposited, but it is unclear under what term the deposit and whether the deposit had been accepted. 
It is also unclear under what terms the deposit will be made.  It is noted that pursuant to MPEP 2409, where a statement is merely an indication that a deposit has been made (with no indication as to whether it has been accepted), there is no assurance that the requirements under 35 U.S.C. 112  have been satisfied.  Given that in the instant case, there is no indication that the deposit has been accepted, the deposit requirement is not met. 
(a)	If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
	(b)	If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
	(i)	during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
	(ii)	all restrictions upon availability to the public will be irrevocably removed upon granting of the patent in accordance with 37 CFR § 1.808(a)(2);
	(iii)	the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(iv)     a test of the viability of the biological material at the time of deposit (see 37 CFR § 1.807); and,
	          (v)	the deposit will be replaced if it should ever become inviable.
See MPEP 2404.01: The mere reference to a deposit or the biological material itself in any document or publication does not necessarily mean that the deposited biological material is readily available. Even a deposit made under the Budapest Treaty and referenced in a United States or foreign patent document would not necessarily meet the test for known and readily available unless the deposit was made under conditions that are consistent with those specified in these rules, including the provision that requires, with one possible exception (37 CFR 1.808(b)), that all restrictions on the accessibility be irrevocably removed by the applicant upon the granting of the patent. Ex parte Hildebrand, 15 USPQ2d 1662 (Bd. Pat. App. & Int. 1990).
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

11.	Claims 1, 3-7, and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Penner et al (WO Publication 98/02526, published January 22, 1998), in view of Stougaard et al (Herbicide Resistant Mutants of Sugar Beet (Beta vulgaris), Abstract in Molecular Strategies for Crop Improvement, J. of Cell. Biochem. (1990) Supplement, April 16-22, pg. 310, Abstract No. R249), Bedbrook et al (US Patent 5,378,824), and Tan et al (Pest Mngmt. Sci. (2005) 61-246-257).  Applicant’s argument submitted on June 14, 2022 was fully considered but it is not persuasive. 
	The claims are directed to an ALS inhibitor herbicide tolerant Beta vulgaris plant and parts thereof comprising a sole mutation at a position corresponding to the codon at positions 1705-1707 of the endogenous ALS gene, wherein the gene encodes an ALS polypeptide comprising the Trp569Leu substitution of the polypeptide as set forth in SEQ ID NO: 2, including wherein the nucleotide sequence is SEQ ID NO: 3 and the polypeptide sequence is SEQ ID NO: 4.  The claims are directed to said plant wherein the plant is homozygous for the mutation.  
	Penner et al teach a method of selecting ALS-inhibitor resistant beet cells from calli and regenerating resistant shoots from said calli.  Penner et al teach resultant sugar beet plants being resistant to both imidazolinones and sulfonylureas (pg. 6, line 10 through pg. 7, line 5; Table 1; Example 1).  Penner et al teach that sugar beet ALS gene had been previously sequenced and teach using a PCR-based assay to amplify the two regions previously reported to comprise herbicide tolerance substitutions.  Penner et al teach identifying a single ALS gene mutation resulting in a single substitution of Thr113Ala (in the sugar beet numbering) in the encoded ALS protein (paragraph spanning pages 14 and 15). Penner et al teach obtaining sugar beet plants homozygous for the resistance trait (beginning on pg. 10, line 1, under “Plant regeneration and breeding”).  
	Penner et al do not teach the substitution at position 569 of the sugar beet ALS. 
Stougaard et al teach selecting sugar beet cells (in suspension) resistant to both imidazolinones and sulfonylurea herbicides.  Stougaard teach isolating two ALS (referred to as AHAS) genes from those sugar beet cell cultures (which were tetraploid) and finding that one of them, ALS II, contained three point mutations.  Stougaard et al teach that the one mutation that was necessary and sufficient to confer herbicide resistance to that ALS was the tryptophan to leucine substitution as position 569.  One would recognize that position 569 of Stougaard corresponds to position 569 of the instant SEQ ID NO: 2.  
Bedbroook et al teach using site-directed mutagenesis to obtain a mutant sugar beet ALS nucleic acid comprising the TGG to TTG single codon mutation resulting in the tryptophan to leucine substitution at the relative amino acid position 591 of the encoded protein (one would recognize that position 591 of Bedbrook et al corresponds to position 569 of the instant SEQ ID NO: 2 or position 574 in the standard Arabidopsis numbering). Bedbrook et al teach transforming a construct expressing said mutant nucleic acid into herbicide sensitive sugar beet plants, and teach that the resultant plants were tolerant to chlorsulfuron (Examples IV and VII; Table 12). 
	Tan et al teach that the Trp574Leu is the only documented substitution that confers resistance to all families of ALS inhibitor herbicides, including sulfonylureas and imidazolinones and other classes of ALS inhibitors (pg. 249, right col.; pg.254, right col.; Table 1). 
	At the time the invention was made, it would have been prima facie obvious to one having ordinary skill in the art to modify the method of Penner et al using the teachings of Stougaard et al and select for mutant sugar beet plants the ALS gene with a tryptophan to leucine mutation at the position corresponding to Trp569 of the sugar beet ALS, as taught by Stougaard et al and Tan et al.  In view of the teachings of Bedbrook et al it would have been obvious to select for a mutant comprising the single nucleotide substitution resulting in the Trp to Leu change: TGG to TTG.  It would have been obvious to select for a mutant plant comprising the Trp569Leu substitution as the sole difference from the wild-type enzyme given the teachings of both Bedbrook et al and Stougaard et al regarding the sufficiency of Trp569Leu for herbicide tolerance. Obtaining homozygous plants or obtaining any of their parts would have been prima facie obvious in view of Penner et al.  One would have been motivated to do so given the teachings of Tan et al and Bedbrook et al regarding the herbicide tolerance properties of the Trp569Leu substitution, and given the express suggestion of Bedbrook et la to introduce the substitution into sugar beet plants. 
Because the methods involved are routine, the fact that the substitution is well-characterized, in view of the teachings of Stougaard et al, who reduced to practice a sugar beet plant comprising the Trp569Leu substitution, one would have had a reasonable expectation of success in arriving at the sugar beet plant of the instant claims. 

12.	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Penner et al (WO Publication 98/02526, published January 22, 1998) in view  Stougaard et al (Herbicide Resistant Mutants of Sugar Beet (Beta vulgaris), Abstract in Molecular Strategies for Crop Improvement, J. of Cell. Biochem. (1990) Supplement, April 16-22, pg. 310, Abstract No. R249), Bedbrook et al (US Patent 5,378,824), and Tan et al (Pest Mngmt. Sci. (2005) 61-246-257), as applied to claim 1, and further in view of Dovzhenko (PhD Thesis, “Towards plastid transformation in rapeseed (Brassica napus L.) and sugarbeet (Beta vulgaris L.),” Ludwig-Maximilians-Universitat Muhchen, Germany, 2001). 
The claim is directed to the ALS inhibitor herbicide tolerant Beta vulgaris plant or parts thereof according to claim 1, wherein the representative sample of seed of said plant has been deposited under NCIBM Accession Number 41705. 
As set forth above, the specificaiton teaches that the plants of the deposit were obtained using sugar beet genotype 7T9044, and the only characteristic described for the resultant mutants is the presence of the Trp569Leu substitution. 
The teachings of Penner et al, Stougaard et al, Bedbrook et al, and Tan et al are set forth above.  The references do not teach a sugar beet plant of the deposit recited in claim 10.  
	Dovzhenko teaches sugar beet genotype 7T9044 (pg. 129, Appendix 1).  Dovzhenko teaches that 7T9044 is a tested sugar beet breeding line tested for callus induction in leaf explants (pg. 129, Appendix 1)
	At the time the invention was made, it would have been prima facie obvious to further modify the teachings of Penner et al, Tan et al, Stougaard et al, and use the method of Penner et al to introduce the Trp569Leu substitution into the sugar beet plants of Dovzhenko, thus obtaining plants and their parts comprising the ALS gene encoding an ALS protein with the Trp569Leu substitution.  Given the above claim interpretation and the evidence of the instant specificaiton, the resultant mutant sugar beet plant would read on the plants of the deposit.
	One of ordinary skill in the art would have been motivated to apply said method specifically to the 7T9044 sugar beet line given that Dovzhenko teaches that the line was tested for callus formation and is a breeding line.  Given the teachings of Dovzhenko, Stougaard et al, and Bedbrook et al, one would have had reasonable expectation of success. 
Response to Arguments
Applicant argues that Tan is “silent about a Trp574Leu substitution in sugar beet plants” (emphasis omitted) (page 9).  Applicant argues that “Stougaard does not disclose ALS inhibitor tolerant B. vulgaris suspension cells (let alone plants) wherein the Trp569Leu mutation is the sole mutation in the endogenous ALS gene” (page 9).  Applicant argues that Penner does not teach non-transgenic sugar beets comprising the Trp569Leu substitution as a sole mutation and that the method of Penner could not be used to obtain the claimed sugar beet plant (pages 10-11).  
Applicant argues as follows: Stougaard does not disclose ALS inhibitor tolerant B. vulgaris suspension cells (let alone, plants) wherein the Trp569Leu mutation is the sole mutation in the endogenous ALS gene. Moreover, Applicant disagrees with the Office that Stougaard discloses that the one mutation that was “necessary and sufficient” to confer herbicide resistance to that ALS was the tryptophan to leucine substitution as position 569” (page 9).  With regard to claim 4, Applicant argues that the teachings of Dovzhenko do not remedy the deficiencies of the other cited references (page 11). 
	Applicant’s argument is not found to be persuasive.  As an initial matter, the argument directed to the teachings of Sala is now moot as the reference is no longer cited in the rejection.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  For example, in the instant case, the fact that Penner et al do not expressly teach a sugar beet plant comprising the Trp569Leu substation does not make the argument persuasive: Stougaard et al expressly reduced to practice a sugar beet plant comprising an endogenous ALS gene encoding the mutant ALS enzyme with said substitution.  Similarly, Bedbrook et al teach introducing said substitution into the sugar beet ALS gene and expressing said gene in sugar beet plants. 
In addition, the fact that Stougaard et al do not expressly teach the Trp569Leu as the only substitution does not make the argument persuasive, because Stougaard et al, Tan et al, and Bedbrook et al all teach that the substitution effectively conferred high level of herbicide tolerance. 
With regard to the sufficiency of the Trp569Leu substitution for herbicide tolerance, Applicant’s argument is not persuasive either.  Besides the teachings of Stougaard, Bedbrook et al teach that the presence of the substitution in a sugar beet plant conferred tolerance to sulfonylureas.  More importantly, the substitution at issue is utilized commercially to confer tolerance to both, imidazolinones and sulfonylureas in a number of crops, including wherein it is present alone in the endogenous gene.  This is known in the art and discussed in Tan et al (see Tables 1 and 2; pg. 248, both col.; pg. 250 left col.; pg. 254, right col.). 
	The one difference between the invention of the instant claim 1 and the teachings of Stougaard et al is the limitation that requires that the mutation encoding the Trp569Leu substitution be the “sole” mutation, which Stougaard et al do not expressly teach (see the rejection under 35 U.S.C. 112 second paragraph and the Claim Interpretation section, above).  The Examiner maintains that obtaining a sugar beet plant wherein said substitution is the only modification of the endogenous would have been prima facie obvious in view of the cited art. 
Conclusion
13.	No claims are allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921. The examiner can normally be reached Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662